DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 3/02/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lackner et al. (USPGPUB 2010/0028124).
 	Regarding claim 1, Lackner et al. disclose an automated laboratory system, comprising:
a vertical shelving system including a frame (340) and at least one shelf (PR) movably mounted to the frame (340) such that the at least one shelf (PR) is movable relative to the frame between a docked position and an undocked 
a robotic device (310) proximate the vertical shelving system and being configured to access the at least one instrument carried by the at least one shelf (see paragraph [0069]).
	Regarding claim 2, Lackner et al. disclose the automated laboratory system of claim 1, further comprising:
at least one locking mechanism (350,352,354) configured to lock the at least one shelf (PR) against movement relative to the frame when the at least one shelf is in the docked position (see paragraph [0065]).
	Regarding claim 5, Lackner et al. disclose the automated laboratory system of claim 1, wherein the at least one shelf is rotatably mounted to the frame (see Figures 2-3 and paragraph [0063]).

Allowable Subject Matter
Claims 3-4 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
3/12/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651